


WASHINGTON TRUST BANCORP, INC.
2013 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED STOCK UNIT CERTIFICATE
FOR NON-EMPLOYEE DIRECTORS




Name of Grantee:
<Name>
Number of Units:
<Number of Shares>
Grant Date:
<Grant Date>
Vesting Date:
<Vesting Date>



Washington Trust Bancorp, Inc. (the “Corporation”) has selected you to receive
the grant of restricted stock units identified above, subject to the provisions
of its 2013 Stock Option and Incentive Plan (the “Plan”) and the Statement of
Terms and Conditions. Acceptance of this grant requires no action on your part.
However, if you desire to refuse this grant, you must notify the Company
promptly.


WASHINGTON TRUST BANCORP, INC
 
By:




 
Kathleen E.. McKeough
Title:
Compensation & Human Resources Committee Chairman





















































--------------------------------------------------------------------------------




STATEMENT OF TERMS AND CONDITIONS
1.Preamble. This Statement of Terms and Conditions (the “Statement”) contains
the terms and conditions of an award (the “Award”) of restricted stock units of
the Corporation (the “Restricted Units”) made to the Grantee identified on the
attached Certificate pursuant to the Plan. Any consideration due to the
Corporation on the issuance of the Restricted Units has been deemed to be
satisfied by past services rendered by the Grantee to the Corporation.
 
2.Restrictions on Transfer. The Restricted Units shall not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of, until and unless the
Restricted Units shall have vested as provided in Section 3 of this Statement
and Shares (as defined below) have been issued to the Grantee in accordance with
the terms of the Plan and Section 6 of this Statement.


3.Vesting. The term “vest” as used in this Statement means the lapsing of the
restrictions that are described in this Statement with respect to the Restricted
Units. The Restricted Units shall vest in accordance with the schedule set forth
on the Certificate, provided in each case that the Grantee is then, and since
the Grant Date has continuously been, an active member of the Board.
Notwithstanding the foregoing, the Grantee shall become vested in the Restricted
Units prior to the vesting date set forth on the Certificate in the following
circumstances:


(a)In the event of a Change in Control of the Corporation, all Restricted Units
that have not previously been forfeited shall immediately vest; provided that
the Grantee is then an active member of the Board.


(b)In the event of the Grantee’s death, all Restricted Units that have not
previously been forfeited shall immediately vest; provided that the Grantee was
an active member of the Board immediately prior to the date of death.
(c)Upon the Retirement of the Grantee prior to the Vesting Date, all Restricted
Units that have not previously been forfeited shall immediately vest.


4.Forfeiture. In the event the Grantee ceases to be an active member of the
Board for any reason other than those provided in Section 3 of this Statement
prior to the Vesting Date, all Restricted Units that have not previously been
forfeited on such date shall be immediately forfeited to the Corporation.


5.Dividend Equivalents.


(a)In the case of a dividend payable on shares of Common Stock (“Shares”) in the
form of cash, the Corporation shall provide Grantee with an additional cash
payment in an amount equal to the aggregate number of Restricted Units credited
to the Grantee as of the record date of the dividend multiplied by the cash
dividend per share amount.


(b)In the case of a dividend paid on Shares in the form of Shares, including
without limitation a distribution of Shares by reason of a stock dividend, stock
split or otherwise, the number of Restricted Units credited to the Grantee shall
be increased by a number equal to the product of (i) the aggregate number of
Restricted Units that have been awarded to the Recipient through the related
dividend record date, and (ii) the number of Shares (including any fraction
thereof) payable as dividend on one Share. Any additional Restricted Units shall
be subject to the restrictions of this Statement in the same manner and for so
long as the Restricted Units remain subject to such restrictions, and shall be
promptly forfeited to the Corporation if and when the Restricted Units are so
forfeited.


6.Issuance of Shares.


(a)As soon as practicable following the Grantee’s vesting in the Restricted
Units (but in no event later than two and one-half months after the end of the
year in which vesting occurs), the Corporation shall issue to the Grantee the
number of Shares equal to the aggregate number of Restricted Units that have
vested pursuant to




--------------------------------------------------------------------------------




Section 3 of this Statement on such date and thereafter the Grantee shall
thereafter have the rights of a shareholder of the Corporation with respect to
such Shares. The issuance of certificates may be made in book entry form.


7.Defined Terms. For purposes of this Statement, “Retirement” shall mean the
Grantee’s cessation of service as a Director as of the Annual Meeting date
following the attainment of age 70.


8.Administration. The Committee shall have the authority to manage and control
the operation and administration of this Statement. Any interpretation of the
Statement by the Committee and any decision made by the Committee with respect
to the Statement is final and binding.


9.Amendment. This Statement may be amended only by written statement between the
Grantee and the Corporation, without the consent of any other person.


10.Incorporation of the Plan. Notwithstanding anything herein to the contrary,
this Statement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in Section 2(b)
of the Plan. Capitalized terms in this Statement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.


11.Section 409A of the Code. The Award and this Statement shall be interpreted
in such a manner that all provisions relating to the settlement of the Award are
exempt from the requirements of Section 409A of the Code as “short-term
deferrals” as described in Section 409A of the Code.


12.No Obligation to Continue as a Director. Neither the Plan nor this Award
confers upon the Grantee any rights with respect to continuance as a Director.


13.Data Privacy Consent. In order to administer the Plan and this Award and to
implement or structure future equity grants, the Corporation, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Statement (the “Relevant
Information”). By accepting this Award, the Grantee (i) authorizes the
Corporation to collect, process, register and transfer to the Relevant Companies
all Relevant Information; (ii) waives any privacy rights the Grantee may have
with respect to the Relevant Information; (iii) authorizes the Relevant
Companies to store and transmit such information in electronic form; and (iv)
authorizes the transfer of the Relevant Information to any jurisdiction in which
the Relevant Companies consider appropriate. The Grantee shall have access to,
and the right to change, the Relevant Information. Relevant Information will
only be used in accordance with applicable law.


14.Notices. Notices hereunder shall be mailed or delivered to the Corporation at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Corporation or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.




